Response to After Final Amendment
1.	The After Final Amendment submitted on April 22, 2022 has been entered in the above-identified application but does not overcome the rejections of record or place the application in better form for appeal by materially reducing or simplifying the issues for appeal. Claims 1-4, 6-11, 13-16, 18-22, and 25 are pending and under consideration. 

2.	Claim 1 has been amended to add the limitations of previous claim 4 and hence claim 4 is now improper as it fails to further limit clam 1.	

3.	With regards to the rejection of claims 1-4, 6-11, 13-16, 18-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA et al. (US 2011/0281067 A1), YOSHIDA et al. teaches all the limitations of newly amended claim 1 (which now contains the limitations of previous claim 4). 

4.	Claims 1-4, 6-11, 13-16, 18-22, and 25 are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/607,934 (reference application) and claims 1-20 of copending Application No. 17/269,759 (reference application) given that Applicants have failed to file terminal disclaimers.  
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787